

114 S2454 IS: Legislative Performance Review Act of 2016
U.S. Senate
2016-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2454IN THE SENATE OF THE UNITED STATESJanuary 20, 2016Mr. Paul (for himself, Mr. Enzi, and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo limit the period of authorization of new budget authority provided in appropriation Acts, to
			 require analysis, appraisal, and evaluation of existing programs for which
			 continued new budget authority is proposed to be authorized by committees
			 of Congress, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Legislative Performance Review Act of 2016.
 2.DefinitionsFor purposes of this Act— (1)the term agency has the meaning given the term Executive agency under section 105 of title 5, United States Code;
 (2)the term appropriation Act means an Act referred to in section 105 of title 1, United States Code;
 (3)the term authorization means an Act authorizing new budget authority to be provided in appropriation Acts;
 (4)the term new budget authority means budget authority (as defined in section 3(2)(A) of the Congressional Budget Act of 1974 (2 U.S.C. 622(2)(A))) which is provided in an appropriation Act; and
 (5)the term program means any activities or purposes for which there is a separate authorization of new budget authority.
			3.Bills and
			 resolutions subject to point of order
			(a)In
 generalIt shall not be in order in either the Senate or the House of Representatives to consider—
 (1)any bill or resolution which authorizes the enactment of new budget authority for a period of more than 4 fiscal years, except as provided in section 4; or
 (2)any bill or resolution which authorizes the enactment of an unlimited amount of new budget authority for any purpose or purposes.
				(b)Point of
 orderIn the Senate, a point of order under this section may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974. A point of order under this section may be waived in accordance with the procedures under section 313(e) of the Congressional Budget Act of 1974 upon an affirmative vote of three-fifths of the Members duly chosen and sworn.
 (c)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to subsection (b), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this paragraph), no further amendment shall be in order.
			4.Waiver of time
			 limit on authorizations
			(a)In the
			 Senate
				(1)Committee
 ConsiderationIf any committee of the Senate determines that an authorization of the enactment of new budget authority for a period of more than 4 fiscal years is necessary to accomplish the purposes for which the authorization is made, the committee may report a bill or resolution containing an authorization for such longer period. At the same time or later, the committee shall report a resolution to the Senate providing for a waiver of the 4-fiscal-year limit contained in section 3(a)(1) (in this subsection referred to as a waiver resolution) and stating the reasons why such a waiver is necessary. The resolution shall be referred to the Committee on the Budget of the Senate.
 (2)ReportingThe Committee on the Budget of the Senate may not amend a waiver resolution, may order the waiver resolution reported favorably, unfavorably, or without recommendation, as it relates to the effect of the waiver on the ability of the Committee on the Budget of the Senate to execute its duties under section 703(a)(3) of the Congressional Budget Act of 1974 (2 U.S.C. 623(a)(3)), and shall report a waiver resolution referred under paragraph (1) to the Senate not later than 10 days after the waiver resolution is referred to the committee (not counting any day on which the Senate is not in session) beginning with the day following the day on which the waiver resolution is so referred, accompanied by the committee's recommendations and reasons for the recommendations with respect to the waiver resolution. If the Committee on the Budget of the Senate does not report a waiver resolution within the 10-day period under this paragraph, the committee shall automatically be discharged from further consideration of the waiver resolution and the waiver resolution shall be placed on the calendar.
				(3)Debate
 restrictionsDuring the consideration of any waiver resolution, debate shall be limited to 1 hour, to be equally divided between, and controlled by, the majority leader and minority leader or their designees, and the time on any debatable motion or appeal shall be limited to 20 minutes, to be equally divided between, and controlled by the mover and the manager of the waiver resolution. In the event the manager of the waiver resolution is in favor of any such motion or appeal, the time in opposition shall be controlled by the minority leader or a designee. The leaders, or either of them, may, from the time under their control on the passage of the waiver resolution, allot additional time to any Senator during the consideration of the debatable motion or appeal.
 (4)VotingIf a waiver resolution is agreed to by the Senate, section 3(a)(1) shall not apply with respect to the bill or resolution to which the waiver resolution relates.
				(5)Oversight
 hearingWhenever any bill or resolution is reported by a committee under paragraph (1), the report accompanying the bill or resolution shall contain a schedule of oversight hearings by the committee to determine progress being made toward the intended objectives of the program for which the authorization is being made.
				(b)In the House of
			 Representatives
				(1)Committee
 ConsiderationIf any committee of the House of Representatives determines that an authorization of the enactment of new budget authority for a period of more than 4 fiscal years is necessary to accomplish the purposes for which the authorization is made, the committee may report a bill or resolution containing an authorization for such longer period. At the same time or later, the committee shall report a resolution to the House of Representatives providing for a waiver of the 4-fiscal-year limit contained in section 3(a)(1) (in this subsection referred to as a waiver resolution) and stating the reasons why such a waiver is necessary. The resolution shall be referred to the Committee on the Budget of the House of Representatives.
 (2)ReportingThe Committee on the Budget of the House of Representatives may not amend a waiver resolution, may order the waiver resolution reported favorably, unfavorably, or without recommendation, as it relates to the effect of the waiver on the ability of the Committee on the Budget of the House of Representatives to execute its duties under section 703(a)(3) of the Congressional Budget Act of 1974 (2 U.S.C. 623(a)(3)), and shall report a waiver resolution referred under paragraph (1) to the House of Representatives not later than 10 days after the waiver resolution is referred to the committee (not counting any day on which the House of Representatives is not in session) beginning with the day following the day on which the waiver resolution is so referred, accompanied by the committee's recommendations and reasons for the recommendations with respect to the waiver resolution. If the Committee on the Budget of the House of Representatives does not report a waiver resolution within the 10-day period under this paragraph, the committee shall automatically be discharged from further consideration of the waiver resolution and the waiver resolution shall be placed on the calendar.
				(3)Debate
 restrictionsDuring the consideration of any waiver resolution, debate shall be limited to 1 hour, to be equally divided between, and controlled by, the Speaker of the House of Representatives and minority leader of the House of Representatives or their designees, and the time on any debatable motion or appeal shall be limited to 20 minutes, to be equally divided between, and controlled by the mover and the manager of the waiver resolution. In the event the manager of the waiver resolution is in favor of any such motion or appeal, the time in opposition shall be controlled by the minority leader or a designee. The leaders, or either of them, may, from the time under their control on the passage of the waiver resolution, allot additional time to any Representative during the consideration of the debatable motion or appeal.
 (4)VotingIf a waiver resolution is agreed to by the House of Representatives, section 3(a)(1) shall not apply with respect to the bill or resolution to which the waiver resolution relates.
				(5)Oversight
 hearingWhenever any bill or resolution is reported by a committee under paragraph (1), the report accompanying the bill or resolution shall contain a schedule of oversight hearings by the committee to determine progress being made toward the intended objectives of the program for which the authorization is being made.
				5.Analysis,
			 appraisal, and evaluation of existing programs
			(a)In
 generalNo committee of the Senate or the House of Representatives may report a bill or resolution authorizing the enactment of new budget authority for a program for which an authorization of new budget authority has previously been enacted until the committee has conducted an analysis, appraisal, and evaluation of the program for which continued new budget authority is proposed to be authorized. If the authorization of the enactment of new budget authority for any program is enacted for a period of less than 4 fiscal years, the analysis, appraisal, and evaluation of that program required by this section is only required before reporting legislation that would extend the authorization of the enactment of new budget authority for the fifth fiscal year commencing after the effective date of this Act and every 4 years thereafter.
			(b)Committee
 reportThe results of the analysis, appraisal, and evaluation under subsection (a) shall be included in the committee report on the bill or resolution.
			(c)Agency
 reportWhenever a committee of the Senate or the House of Representatives is conducting an analysis, appraisal, and evaluation of a program, the head of the agency which administers the program, or any part thereof, shall submit to the committee, upon request of the chairman or ranking member of the committee, an analysis, appraisal, and evaluation of the program.
			(d)Joint
 hearingThe committees of the Senate and the House of Representatives having jurisdiction of a program may conduct jointly the analysis, appraisal, and evaluation required by this section and may conduct joint hearings.
			(e)Committee
			 report
				(1)In
 generalThe report of a committee on the analysis, appraisal, and evaluation of a program shall be sufficiently complete to permit a determination as to whether the program should be terminated, modified, or continued without change, and shall include—
 (A)an identification of the objectives intended for the program and the problem or need which the program was intended to address;
 (B)whether the program objectives are still relevant;
 (C)whether the program has adhered to the original and intended purpose;
 (D)whether the program has made any substantial progress toward meeting the objectives originally intended;
 (E)the impact of the program on the economy;
 (F)the feasibility of alternative programs and methods, including tax expenditures, for meeting the objectives of the program under consideration and their cost effectiveness;
 (G)the relation of all other Government and private programs dealing with the objectives of the program under consideration, including tax expenditure programs;
 (H)an examination of proposed legislation pending in either House seeking to achieve the same or related objectives; and
 (I)whether the program should be extended and the further benefits that may be achieved thereby, including—
 (i)an identification of the objectives intended for the program and the problem or the need that the program is intended to address;
 (ii)an assessment of the consequences of eliminating the program, of consolidating it with another program, or of funding it at a lower level; and
 (iii)an analysis of the services and performance estimated to be achieved if the program were continued, including an estimate of when, and the conditions under which, the program will have fulfilled the objectives for which the program was established.
						(2)Sources of
 informationIn preparing a report under paragraph (1), a committee shall evaluate—
 (A)information in reports, plans, goals, and progress reviews required under sections 306 and 1115 through 1125 of title 31, United States Code;
 (B)information in reports by the Comptroller General of the United States, including the annual report by the Comptroller General regarding opportunities to reduce duplication, overlap, and fragmentation, achieve savings, and enhance revenue; and
 (C)other information determined appropriate by the committee.
					(3)Point of
			 order
					(A)In
 generalIt shall not be in order in either the Senate or the House of Representatives to consider a bill or resolution authorizing the enactment of new budget authority for a program for which an authorization of new budget authority has previously been enacted unless the bill or resolution is accompanied by a report described in paragraph (1).
					(B)Waiver of point
 of orderIn the Senate, a point of order raised under this paragraph may be waived upon an affirmative vote of three-fifths of the Members duly chosen and sworn and debate on all motions to waive 1 or more points of order under this paragraph as to a bill or resolution shall be debatable for a total of not more than 1 hour, equally divided between the Senator raising the point of order and the Senator moving to waive the point of order or their designees.
					(f)Combined
 reportFor the purposes of making the analysis, appraisal, and evaluation required by this section, a committee may combine related programs and may issue 1 report on all such combined programs.
			6.Authorization
 for new programsWhenever any committee of the Senate or the House of Representatives reports legislation authorizing the enactment of new budget authority for a program for which there has previously been no authorization, the committee shall include in the report accompanying the legislation—
 (1)an identification of the objectives and purposes of the new program and the problems or needs that the new program is intended to address;
 (2)a description of other programs which seek to accomplish the same general purpose or purposes;
 (3)whether the program will conflict with, overlap, or duplicate any existing programs and, if the program will conflict with, overlap, or duplicate an existing program, a discussion of how the program will work with the existing program;
 (4)how the program will operate with existing programs to promote the common objective or objectives of all similar programs;
 (5)the consequences of failing to achieve the purposes of the new program;
 (6)what other alternatives, including tax expenditures and private resources, were considered as alternatives and why the alternatives were not recommended;
 (7)what changes were considered in existing programs to coordinate the programs with the new program and the reasons for changing or not changing existing programs;
 (8)a projection of the anticipated needs for and accomplishments of the program, including an estimate of when, and the condition under which, the program will have fulfilled the objectives for which the program was established; and
 (9)a statement of the constitutional authority pursuant to which the bill or joint resolution is to be enacted.
			7.Conference
 reports on authorization billsThe joint explanatory statement accompanying a conference report on any bill or resolution authorizing the enactment of new budget authority for any program in connection with which an analysis, appraisal, and evaluation has been conducted under section 5 or 6 shall include an analysis of the objectives intended for the program and the problems or needs which the program is intended to address, based on the bill or resolution as recommended in the conference report.
		8.Phaseout of
			 existing programs
			(a)In
 generalIf a continued authorization of the enactment of new budget authority for a program has been adopted by the Senate or the House of Representatives, and has not become law as of the date on which the authorization in effect expires (unless the failure to become law has been due to a rejection of a proposed authorization by the other House), there is authorized to be enacted for the program—
 (1)for the first fiscal year following the expiration of the previous authorization, 80 percent of the amount appropriated to carry out the program in the previous fiscal year; and
 (2)for the second fiscal year following such expiration, 60 percent of the amount appropriated to carry out the program in the previous fiscal year.
				(b)New
 authorizationIf at any time following the expiration of an authorization of the enactment of new budget authority for a program a new authorization for the program is provided by law, then the new authorization shall replace the authorization provided in subsection (a).
			(c)Repeal of
 authorizationIf a program for which an authorization of the enactment of new budget authority has previously been made is repealed, subsection (a) shall not apply to the program.
			(d)Programs
 without an authorizationFor any program for which no new budget authority is authorized to be enacted for a fiscal year (including an authorization under subsection (a)), the head of the agency carrying out the program shall develop and implement a plan to provide for—
 (1)the transfer or other disposition of the records, property, and personnel affected by the termination of the program;
 (2)the transfer of such unexpended balances of appropriations, and of other funds, available for use in connection with the program; and
 (3)terminating the activities under the program.
				9.Termination of
			 certain existing authorizations
			(a)In
 generalIt shall not be in order in either the Senate or the House of Representatives to consider a bill, resolution, amendment, or conference report making appropriations for a fiscal year which begins 5 years after the effective date of this Act if the appropriation is made pursuant to a law, in effect on the effective date of this Act, authorizing new budget authority for a period of more than 4 fiscal years or for an unspecified number of fiscal years.
			(b)Waiver of point
 of orderIn the Senate, a point of order raised under this section may be waived upon an affirmative vote of three-fifths of the Members duly chosen and sworn.
			(c)Point of order
			 sustained
				(1)In
 generalExcept as provided in paragraph (2), if a point of order under this section is sustained, the matter as to which the point of order is raised shall be stricken.
				(2)Conference
 reportsWhen a House of Congress is considering a conference report or an amendment between the Houses, upon a point of order under this section being sustained as to matter in the conference report or amendment, such material shall be deemed stricken, and the House of Congress shall proceed to consider the question of whether the House shall recede from its amendment and concur with a further amendment, or concur in the amendment of the other House of Congress with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or amendment, as the case may be, not so stricken. In any case in which such point of order is sustained against a conference report (or proposed amendment derived from such conference report by operation of this paragraph), no further amendment shall be in order.
				10.Lack of
			 authorization
			(a)In
 generalIt shall not be in order in either the Senate or the House of Representatives to consider a bill or resolution making appropriations for a program for the first fiscal year beginning more than 1 year after the date of enactment of this Act or any fiscal year thereafter if the appropriation is not made pursuant to a law in effect authorizing new budget authority for the program.
			(b)Point of
 orderIn the Senate, a point of order under this section may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974. A point of order under this section may be waived in accordance with the procedures under section 313(e) of the Congressional Budget Act of 1974 upon an affirmative vote of three-fifths of the Members duly chosen and sworn.
 (c)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to subsection (b), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this paragraph), no further amendment shall be in order.
			11.Reports on
			 proposed implementation
			(a)In the
			 Senate
				(1)In
 generalNot later than 1 year after the effective date of this Act, each committee of the Senate shall file with the Senate a report—
 (A)indicating the schedule, procedure, and content of the analysis, appraisal, and evaluation that the committee intends to use to implement this Act, with particular emphasis on implementation of sections 5 and 6; and
 (B)making any recommendations for how to implement procedures comparable to the procedures under this Act for direct spending (as defined under section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(8))) and tax expenditures (as defined in section 3(3) of the Congressional Budget Act of 1974 (2 U.S.C. 622(3))).
 (2)ReferralEach report under this subsection shall be referred to the Committee on Rules and Administration of the Senate which shall hold such hearings as the committee determines necessary. Following a review of the reports, the Committee on Rules and Administration of the Senate may report to the Senate changes in the Standing Rules of the Senate to provide uniform standards for the implementation of this Act and the requirements for the analysis, appraisal, and evaluation of programs.
				(b)In the House of
			 Representatives
				(1)In
 generalNot later than 1 year after the effective date of this Act, each committee of the House of Representatives shall file with the House of Representatives a report—
 (A)indicating the schedule, procedure, and content of the analysis, appraisal, and evaluation that the committee intends to use to implement this Act; and
 (B)making any recommendations for how to implement procedures comparable to the procedures under this Act for direct spending (as defined under section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(8))) and tax expenditures (as defined in section 3(3) of the Congressional Budget Act of 1974 (2 U.S.C. 622(3))).
 (2)ReferralEach report under this subsection shall be referred to the Committee on House Administration of the House of Representatives which shall hold such hearings as the committee determines necessary. Following a review of the reports, the Committee on House Administration of the House of Representatives may report to the House of Representatives changes in the Rules of the House of Representatives to provide uniform standards for the implementation of this Act and the requirements for the analysis, appraisal, and evaluation of programs.
				12.Authorizations
			 under implementation reports
			(a)Covered
 programIn this section, the term covered program means a program for which—
 (1)the report of a committee of Congress with jurisdiction of the program submitted under section 11 includes a schedule to enact a law authorizing the enactment of new budget authority for the program, which may not be for a period of more than 4 fiscal years;
 (2)funds are appropriated during the fiscal year during which this Act takes effect; and
 (3)an authorization of the enactment of new budget authority is not in effect.
 (b)AuthorizationExcept as provided in subsection (c), for purposes of enforcing section 10 in relation to a covered program, a law shall be deemed to be in effect authorizing the enactment of new budget authority for the covered program for each fiscal year for which a law authorizing the enactment of new budget authority is scheduled to be enacted under the schedule in the applicable report described in subsection (a)(1).
 (c)ExceptionSubsection (b) shall not apply to a covered program if the schedule in the applicable report described in subsection (a)(1) specifies that—
 (1)the fourth fiscal year covered by the schedule will be the first fiscal year for which a law authorizing the enactment of new budget authority is scheduled to be enacted for more than 50 percent of the programs within the jurisdiction of the committee; or
 (2)less than 20 percent of the programs within the jurisdiction of the committee are scheduled for a law to be enacted authorizing the enactment of new budget authority during the first or second fiscal year covered by the schedule.
				(d)Submission for
 the recordNot later than 5 legislative days after the date on which a committee of the Senate or the House of Representatives submits a report under section 11 that includes a schedule to enact a law authorizing the enactment of new budget authority, the Chairman of the Committee on Rules and Administration or the Chairman of the Committee on House Administration of the House of Representatives, respectively, shall submit the schedule for printing in the Congressional Record.
			13.Referral of
			 bills or resolutions modifying this act
			(a)Referral in the
 SenateIn the Senate, any bill or joint resolution that modifies this Act shall be referred to the Committee on the Budget of the Senate and the Committee on Homeland Security and Governmental Affairs.
			(b)Referral in the House of
 RepresentativesIn the House of Representatives, any bill or joint resolution that modifies this Act shall be referred to the Committee on the Budget of the House of Representatives and the Committee on Oversight and Government Reform.
			14.Assistance to
			 Senate and House committees
			(a)Assistance from
 the comptroller generalAt the request of the chairman or ranking member of any committee of the Senate or the House of Representatives, the Comptroller General of the United States shall furnish to such committee information, analyses, and reports to assist the committee in carrying out the duties of the committee under this Act.
			(b)Assistance from
 the congressional budget officeConsistent with the discharge by the Congressional Budget Office of the duties and functions of the Congressional Budget Office under the Congressional Budget Act of 1974, the Director of the Congressional Budget Office shall, at the request of the chairman or ranking member of any committee of the Senate or the House of Representatives, furnish to the committee information and analyses to assist the committee in carrying out the duties of the committee under this Act.
			(c)Assistance from
 the congressional research serviceAt the request of the chairman or ranking member of any committee of the Senate or House of Representatives, the Director of the Congressional Research Service shall furnish to the committee information, analyses, and reports to assist the committee in carrying out the duties of the committee under this Act.
			15.Effective
 dateThis Act shall take effect on the first day of the first regular session of Congress which begins after the date of enactment of this Act.
 16.RulemakingThis section and sections 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 of this Act are enacted by Congress—
 (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply; and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and
 (2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same, manner, and to the same extent as in the case of any other rule of such House.